 


110 HR 438 IH: To prohibit an escalation in the number of members of the United States Armed Forces deployed in Iraq.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 438 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Jackson of Illinois (for himself and Ms. Lee) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To prohibit an escalation in the number of members of the United States Armed Forces deployed in Iraq. 
 
 
1.Prohibition on escalation in number of United States Armed Forces in IraqFunds appropriated or otherwise made available to the Department of Defense under any provision of law may not be obligated or expended to increase the number of members of the United States Armed Forces serving in Iraq at any time in excess of the number of members serving in Iraq as of January 1, 2007, unless a specific authorization for the increase is enacted into law.  
 
